In a proceeding pursuant to Domestic Relations Law § 72 to obtain visitation rights, the petitioner Edward Gross appeals from an order of the Family Court, Nassau County (Feiden, J.), dated June 22, 1995, which granted the motion of the respondents to dismiss that branch of the proceeding which sought visitation rights for the petitioner Edward Gross.
Ordered that the order is affirmed, with costs.
The petitioner Edward Gross is not the biological grandfather of the children with whom he seeks visitation rights and he is not a legal grandparent by virtue of adoption. Accordingly, he is not the children’s grandparent within the meaning of Domestic Relations Law § 72 and has no right thereunder to seek visitation (see, Matter of Hantman v Heller, 213 AD2d 637; Matter of Alison D. v Virginia M., 77 NY2d 651, 656). Balletta, J. P., Thompson, Santucci and Florio, JJ., concur.